Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page11of
                                                            of10
                                                               10




                                             20-cv-6794 (RMB)
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page22of
                                                            of10
                                                               10
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page33of
                                                            of10
                                                               10
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page44of
                                                            of10
                                                               10
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page55of
                                                            of10
                                                               10
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page66of
                                                            of10
                                                               10
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page77of
                                                            of10
                                                               10
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page88of
                                                            of10
                                                               10
Case1:16-cv-02282-RMB-RWL
Case 1:20-cv-06794-RMB-RWL Document
                           Document219
                                    40 Filed
                                       Filed01/13/21
                                             03/08/21 Page
                                                      Page99of
                                                            of10
                                                               10
Case 1:16-cv-02282-RMB-RWL Document 219 Filed 03/08/21 Page 10 of 10
  Case 1:20-cv-06794-RMB-RWL Document 40 Filed 01/13/21 Page 10 of 10




   Court in connection with any motion. application, or procee<ling that may result in an order

   and/or decision by the Court.



   Dated: New York, New York

          January 12. 2021



  Bruce A. Young. Esq.                                  Lansner & Kubitschek
  Plainti[('s Attorney
  I 00 Church Street, Suite 800                        325 Broadway, Suite 203 New
  New York, NY I 0007                                  York, NY 10007
  13ruceA Young 1__8_L{ffgmail.com                     Ckubitschek(q>,lanskub.com
  (646) 775-889                                        (212) 349-0900


                                                           By~,L,ii~f sLL(. ·-~
                                                                Carolyn A. Kubitschek             !',




  Rutherford & Christie LLP
  Artorneysfor St. Vincent's Services. Jm.:. and City Defendants
  800 Third A venue. 9 rnFloor
  New York, NY 10022
  (212) 599-5799
  d.,rf£frniberfordrhristi,, rnm
  ~g?rntbcrfordcbris!k rnrn




        David S. R       rford, Esq.
        /\dam C. Guzik. Esq.

  SO ORDERED:


                                        Lnite~:~c~;u;;,2,
                                        ! Ion. Richard M. Berman




                                        Date
